DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 16717167 on June 30, 2021. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5523642 A).

Regarding claim 1 (Currently Amended), Hashimoto discloses: A sensor apparatus (Fig. 1, Fig. 8 discloses the external force measurement system), comprising: 
a capacitor (Fig. 1, col. 2, lines 16-20, discloses the piezoelectric element can be regarded as a capacitor. Also see col. 8, lines 60-65); and 
detection circuitry (Fig. 1, charge amplifier circuit 7, FET switch 8, non-inverting amplifier 9 and comparator 81 in combination read as detection circuitry) operable in at least a first mode and a second mode (Fig. 1, col. 8, lines 5-10, discloses the FET switch 8 of the detection circuity is on-off by control means. Examiner reads TFT switch “on” state as a first mode and “off” state as a second mode), the detection circuitry being configured to: 
measure a capacitance of the capacitor when operating in the first mode (Fig. 1, Fig. 3, Col. 2, lines 16-35, col. 8, lines 60-65, discloses the piezoelectric element can be regarded as a capacitor and the piezoelectric element produces a charge in proportion to the acting force, i. e. the charge/capacitance produced by piezoelectric element 61 is converted to a voltage signal and output by the detection circuit to microcomputer 1 to determine the pressure/force); and 
monitor a piezoelectric response of the capacitor when operating in the second mode (Fig. 1, Fig. 3, discloses pulse waveform A indicated in a two-dot-and-dash line and including point a and point b  represents a variation in the pressure acting on the piezoelectric element. The charge/capacitance response of the piezoelectric element 61 by application of the force/pressure is detected by the detection circuit during which TFT switch 8 is turned off (i. e., second mode)).
Hashimoto does not explicitly teach but implicitly teaches wherein the piezoelectric response is monitored based at least in part on the capacitance measured when operating in the first mode (Fig. 1, Fig. 3, col. 2, lines 16-25, col. 8, lines 12-35, discloses mode of on-off control of the TFT switch 8 even when the pressing action is frequently operated for measurement of force/pressure on piezoelectric element 61 by monitoring the charge/capacitance changes. When the TFT switch 8 is on (i. e., first mode), the output voltage of the non-inverting amplifier 9 is fed to a charge amplifier circuit 7 and the waveform B of the output voltage rapidly returns from point d toward the zero level without lowering to point e, whereby charge/capacitance offset adjustment is automatically made, and thereafter monitor the charge/capacitance produced proportion to the acting force or pressed applied to the piezoelectric element even when the pressing action is frequently repeated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the piezoelectric response that changes the charge/capacitance of the capacitor by application of the force or pressure on the piezoelectric element based at least in part on the capacitance measured when operating in the first mode in order to accurately measure the frequently applied pressing action applied to the sensor apparatus without causing damage to the component.
claim 4 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches wherein the detection circuitry is further configured to: provide a current to the capacitor when operating in the first mode (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8, and output feedback voltage/current is supplied through comparator 81 to piezoelectric element 61 when TFT switch 8 is on (read as first mode)); measure a voltage response of the capacitor resulting from the current; and determine the capacitance of the capacitor based at least in part on the measured voltage response (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8, and output feedback voltage/current is supplied through comparator 81 to piezoelectric element 61 when TFT switch 8 is on (read as first mode) and output voltage response is measured based on change in charge/capacitance of piezoelectric element due to pressing action).  

Regarding claim 5 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches a current source switchably coupled to the capacitor, wherein the current source is coupled to the capacitor when operating in the first mode and is decoupled from the capacitor when operating in the second mode (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8, and output feedback voltage/current is supplied by the comparator to piezoelectric element 61 through on-off control of switch 8 when output voltage is less than the reference voltage), wherein the current source is coupled to the capacitor when operating in the first mode and is decoupled from the capacitor when operating in the second mode (Fig. 1, Fig. 3, col 8, lines 5-25, discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61. Examiner reads mode/operation of force/pressure sensing circuity operated when FET switch 8 is “on” as first mode and when FET switch 8 is “off” as a second mode). 

Regarding claim 6 (Original), Hashimoto teaches the limitations of parent claim 5. Hashimoto further teaches wherein the current source is switchably coupled to the capacitor via a tri-state logic gate (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8. Please not FET switch 8 is tri-stage lotic gate).
  
Regarding claim 7 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches wherein the detection circuitry operates in the first mode upon startup of the sensor apparatus and operates in the second mode thereafter (Fig. 1, Fig. 3, col 8, lines 5-35, discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61. Examiner reads mode/operation of force/pressure sensing circuity operated when FET switch 8 is on as first mode and when FET switch 8 is off as a second mode. Please note before the pressing action on piezoelectric element 61, FET switch 8 is off, and when subsequent pressing action on piezoelectric element 61 is performed, output voltage extending through point a and point c passes through point d of the reference value, the comparator 81 functions to close the FET switch 8 and thereafter detection operation repeats for repeated pressing operation).

Regarding claim 8 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches wherein the detection circuitry periodically switches between the first mode and the second mode (Fig. 1, Fig. 3, col. 8, lines 5-35 discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61. Examiner reads mode/operation of force/pressure sensing circuity operated when FET switch 8 is on as first mode and when FET switch 8 is off as a second mode, and FET switch 8 on and off periodically to automatically adjust the offset based on the output voltage value of the non-inverting amplifier that changes due to pressing action on piezoelectric element 61)

Regarding claim 9 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches wherein the detection circuitry is further configured to: detect a force exerted on the sensor apparatus based at least in part on the piezoelectric response of the capacitor (Fig. 1, Fig. 3, Fig. 8, col. 8, lines 60-65, discloses the piezoelectric material 61 serving as the pressure/force sensor produces a charge q when subjected to a pressing operation and detection circuitry determines the applied pressure/force input on piezoelectric material based on changed output voltage). 

Regarding claim 10 (Original), Hashimoto teaches the limitations of parent claim 1. Hashimoto further teaches wherein the detection circuitry is further configured to: process user inputs based at least in part on the piezoelectric response of the capacitor (Fig. 1, Fig. 3, Fig. 8, col. 2, lines 16-20, discloses the piezoelectric element can be regarded as a capacitor. Col. 8, lines 60-65, discloses the piezoelectric material 61 serving as the pressure/force sensor produces a charge q when subjected to a pressing operation and detection circuitry determines the applied pressure/force input on piezoelectric material based on produced charge proportion to the acting force/pressure).

claim 11 (Currently Amended), Hashimoto discloses: A method performed by an input device (Fig. 1, Fig. 3, Fig. 8, discloses the external force measurement method/system), comprising: 
in a first mode, measuring a capacitance of a capacitor coupled to the input device (Fig. 1, Fig. 3, Col. 2, lines 16-35, col. 8, lines 60-65, discloses the piezoelectric element can be regarded as a capacitor and the piezoelectric element produces a charge in proportion to the acting force, i. e. the charge/capacitance produced by piezoelectric element 61 is converted to a voltage signal and output by the detection circuit to microcomputer 1 to determine the pressure/force. Fig. 1, col. 8, lines 5-11, discloses the FET switch 8 of the detection circuity is on-off by control means. Examiner reads TFT switch 8 “ON” state during the pressure/force measuring method as a first mode and “off” state as a second mode); 
detecting a force exerted on the input device based at least in part on the piezoelectric response of the capacitor (Fig. 1, Fig. 3, Fig. 8, col. 8, lines 60-65, discloses the piezoelectric material 61 serving as the pressure/force sensor produces a charge q when subjected to a pressing operation and detection circuitry determines the applied pressure/force input on piezoelectric material based on produced charge proportion to the acting force/pressure).   
Hashimoto does not explicitly teach but implicitly teaches in a second mode, monitoring a piezoelectric response of the capacitor based at least in part on the capacitance measured in the first mode (Fig. 1, Fig. 3, col. 2, lines 16-25, col. 8, lines 12-35, discloses mode of on-off control of the TFT switch 8 even when the pressing action is frequently operated for measurement of force/pressure on piezoelectric element 61 by monitoring the charge/capacitance changes. When the TFT switch 8 is on (i. e., first mode), the output voltage of the non-inverting amplifier 9 is fed to a charge amplifier circuit 7 and the waveform B of the output voltage rapidly returns from point d toward the zero level without lowering to point e, whereby charge/capacitance offset adjustment is automatically made, and thereafter monitor the charge/capacitance produced proportion to the acting force or pressed applied to the piezoelectric element even when the pressing action is frequently repeated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the piezoelectric response that changes the charge/capacitance of the capacitor by application of the force or pressure on the piezoelectric element during a second mode based at least in part on the capacitance measured when operating in the first mode in order to accurately measure the frequently applied pressing action applied to the sensor apparatus without causing damage to the component.

Regarding claim 12 (Original), Hashimoto teaches the limitations of parent claim 11. Hashimoto further teaches wherein the measuring comprises: providing a current to the capacitor (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8, and output feedback voltage/current is supplied through comparator 81 to piezoelectric element 61 when TFT switch 8 is on state); measuring a voltage response of the capacitor resulting from the current; and determining the capacitance of the capacitor based at least in part on the measured voltage response (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 with reference voltage, read as current source to on-off control the FET switch 8, and output feedback voltage/current is supplied through comparator 81 to piezoelectric element 61 when TFT switch 8 is on state and output voltage response is measured based on change in charge/capacitance of piezoelectric element due to pressing action).  

Regarding claim 13 (Original), Hashimoto teaches the limitations of parent claim 11. Hashimoto further teaches coupling the capacitor to a current source when measuring the (Fig. 1, Fig. 3, col. 8, lines 5-25, discloses output voltage of the non-inverting amplifier 9 is fed to a comparator 81 and supplies output voltage/current to the piezoelectric element when FET switch 8 is on state and measures the charge/capacitance of the piezoelectric element); and 
decoupling the capacitor from the current source when monitoring the piezoelectric response of the capacitor (Fig. 1, Fig. 3, col 8, lines 5-25, discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61.  During the pressing operation to the piezoelectric element 61, FET switch 8 is off until at the time point when a solid line representing the variation in the output voltage and extending through point a and point c passes through point d of the reference value to measure the piezoelectric response).  

Regarding claim 14 (Original), Hashimoto teaches the limitations of parent claim 11. Hashimoto further teaches wherein the capacitance is measured upon startup of the input device and the piezoelectric response is monitored thereafter (Fig. 1, Fig. 3, col 8, lines 5-35, discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61. Examiner reads mode/operation of force/pressure sensing circuity operated when FET switch 8 is on as first mode and when FET switch 8 is off as a second mode. Please note before the pressing action on piezoelectric element 61, FET switch 8 is off, and when subsequent pressing action on piezoelectric element 61 is performed, output voltage extending through point a and point c passes through point d of the reference value, the comparator 81 functions to close the FET switch 8 and thereafter detection operation repeats for repeated pressing operation).

Regarding claim 15 (Original), Hashimoto teaches the limitations of parent claim 11. Hashimoto further teaches periodically switching between the measuring of the capacitance and (Fig. 1, Fig. 3, col. 8, lines 5-35 discloses the FET switch 8 controls the couple and decouple the voltage/current output from the comparator 81 to the piezoelectric element 61. Examiner reads mode/operation of force/pressure sensing circuity operated when FET switch 8 is on as first mode and when FET switch 8 is off as a second mode, and FET switch 8 on and off periodically to automatically adjust the offset based on the output voltage value of the non-inverting amplifier that changes due to pressing action on piezoelectric element 61).

Regarding claim 16 (Original), Hashimoto teaches the limitations of parent claim 11. Hashimoto further teaches processing user inputs based at least in part on the piezoelectric response of the capacitor (Fig. 1, Fig. 3, Fig. 8, col. 2, lines 16-20, discloses the piezoelectric element can be regarded as a capacitor. Col. 8, lines 60-65, discloses the piezoelectric material 61 serving as the pressure/force sensor produces a charge q when subjected to a pressing operation and detection circuitry determines the applied pressure/force input on piezoelectric material based on changed output voltage).

Regarding claim 17 (Currently Amended), Hashimoto discloses: An input device (Fig. 1, Fig. 8 discloses the external force measurement device), comprising: 
a processing system (Fig. 8, microcomputer 1); and 
a memory storing instructions that (Fig. 8, col. 12, lines 36-40 discloses microcomputer 1 store the control program including the calculation equation), when executed by the processing system, cause the input device to: 
in a first mode, measure a capacitance of a capacitor coupled to the input device (Fig. 1, Fig. 3, Col. 2, lines 16-35, col. 8, lines 60-65, discloses the piezoelectric element can be regarded as a capacitor and the piezoelectric element produces a charge in proportion to the acting force, i. e. the charge/capacitance produced by piezoelectric element 61 is converted to a voltage signal and output by the detection circuit to microcomputer 1 to determine the pressure/force. Fig. 1, col. 8, lines 5-11, discloses the FET switch 8 of the detection circuity is on-off by control means. Examiner reads TFT switch 8 “ON” state during the pressure/force measuring method as a first mode and “off” state as a second mode); 
detect a force exerted on the input device based at least in part on the piezoelectric response of the capacitor (Fig. 1, Fig. 3, Fig. 8, col. 8, lines 60-65, discloses the piezoelectric material 61 serving as the pressure/force sensor produces a charge q when subjected to a pressing operation and detection circuitry determines the applied pressure/force input on piezoelectric material based on produced charge proportion to the acting force/pressure).   
Hashimoto does not explicitly teach but implicitly teaches in a second mode, monitor a piezoelectric response of the capacitor based at least in part on the capacitance measured in the first mode (Fig. 1, Fig. 3, col. 2, lines 16-25, col. 8, lines 12-35, discloses mode of on-off control of the TFT switch 8 even when the pressing action is frequently operated for measurement of force/pressure on piezoelectric element 61 by monitoring the charge/capacitance changes. When the TFT switch 8 is on (i. e., first mode), the output voltage of the non-inverting amplifier 9 is fed to a charge amplifier circuit 7 and the waveform B of the output voltage rapidly returns from point d toward the zero level without lowering to point e, whereby charge/capacitance offset adjustment is automatically made, and thereafter monitor the charge/capacitance produced proportion to the acting force or pressed applied to the piezoelectric element even when the pressing action is frequently repeated).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the piezoelectric response that changes the charge/capacitance of the capacitor by application of the force or pressure on the piezoelectric element during a second mode based at least in part on the capacitance measured when 

Regarding claims 18-20: claims 18-20 each recites the similar limitations as in claims 12, 13 and 16 respectively. Therefore, claims 18-20 are also rejected on the same ground of obviousness as used above for claims 12, 13 and 16.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5523642 A) in view of Nathan et al. (US 20170371470 A1).

Regarding claim 2 (Original), Hashimoto discloses the limitations of parent claim 1. Hashimoto further teaches piezoelectric element can be regarded as a capacitor, and piezoelectric element 61 comprises a piezoelectric material such as quartz or lead titanate zirconate, and when strained under a load, produces a charge corresponding to the amount of strain (col. 2, lines 16-20 and col. 6, line 51-55), Hashimoto does not explicitly teach claimed capacitor comprises a ceramic dielectric material.  
However, it has been known in the art to have use the ceramic material as a dielectric in capacitor. For example, Nathan teaches the capacitor comprises a ceramic dielectric material (Fig. 1, [0137], [0144], discloses the piezoelectric material of the capacitive touch sensor 2 comprises ceramic material as a dielectric).  
In view of teachings of Hashimoto and Nathan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric material of capacitor of Hashimoto with a ceramic dielectric material as suggested by Nathan as an alternative material. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 5523642 A) in view of Martinez et al. (US 20190006287 A1).

Regarding claim 3 (Original), Hashimoto in view of Nathan teaches the limitations of parent claim 1.  Hashimoto does not seem to explicitly teach wherein the capacitor is a class 2 multi-layer ceramic capacitor (MLCC).  
However, it has been known in the electronic device to have used the class 2 multi-layer ceramic capacitor (MLCC) as an alternative design for allowing high capacitance density in capacitor device. For example, Martinez teaches class 2 multi-layer ceramic capacitor (MLCC) in electronic device ([0049], discloses class 2 multi-layer ceramic capacitor (MLCC)).
In view of teachings of Hashimoto and Martinez, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimoto to include wherein the capacitor is a class 2 multi-layer ceramic capacitor (MLCC) because this is a well-known capacitor used in the art for providing high capacitance density in electronic device. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 11 and 17 as amended have been considered but are moot because the arguments do not apply to the new reference of Hashimoto being used in the current rejections under new grounds of rejection necessitated by amendment. See above rejections for full detail.

Conclusion
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Routley et al. (US 20190377469 A1) discloses the general teachings of pressure sensing apparatus and method using the piezoelectric material (Abstract, Fig. 8).
Cheng et al. (US 20190324581 A1) teaches the similar invention of touch pressure detection using piezoelectric element in integrated display device (see Fig. 1. Fig. 7). 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.